Citation Nr: 1703568	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a hearing before the Board in his July 2013 Form 9.  In a December 2015 statement, he withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay; however, subsequent to a May 2013 statement of the case (SOC) and prior to certification of the appeal to the Board in May 2016, the Veteran's service treatment records (STRs) were associated with the electronic claims file.  It appears that a VA examiner considered the STRs when providing an opinion on the claims in April 2013, but the RO did not consider them prior to issuance of the SOC.  Specifically, the record contains a January 2012 letter to the Veteran indicating that his STRs were unavailable for review and the STRs are not listed in the SOC as part of the evidence reviewed by the AOJ.  VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a SOC has been issued and before the appeal is certified to the Board. 38 C.F.R. §§ 19.31, 19.37 (2016).  The Board finds that the STRs are pertinent to the Veteran's claims for service connection because one of the requirements necessary to establish entitlement to service connection is a showing of in-service incurrence or aggravation of an injury or disease   See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Thus, a remand is required to allow for initial consideration of the STRs by the AOJ and the issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most SOC of record, and re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




